Citation Nr: 0806066	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service in the Army from 
January 1967 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to service 
connection for dermatitis of the hands.  The claimed 
disability was subsequently recharacterized by the RO as 
chloracne.  

The veteran testified at a Board hearing at the RO before the 
undersigned Acting Veteran's Law Judge in July 2007.  A 
transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for chloracne, which he 
believes is related to exposure to herbicides during service.  
At his July 2007 hearing the veteran testified that he 
developed a rash on his hands and feet while serving in 
Vietnam.  The veteran and his wife also testified that since 
that time the condition has recurred a few times per year, 
and that before service he had no skin problems.  His 
representative mentioned that medics in Vietnam misdiagnosed 
the veteran's condition as jungle fungus or jungle rot.

The evidence shows that the veteran has a current diagnosis 
of chloracne.  A July 2004 VA Agent Orange Protocol 
Examination and a January 2005 VA medical record both show 
diagnoses of chloracne.  Personnel records also confirm that 
the veteran served in the Republic of Vietnam from June 1967 
to December 1969; so exposure to herbicides is presumed.  

As the record shows evidence of a current chloracne diagnosis 
and in-service exposure to herbicides, the determinative 
issue is whether they are relate, or whether the claimed 
chloracne is otherwise related to service or had its onset in 
service.  

A July 2004 VA Agent Orange Protocol Examination notes that 
the veteran's rash of the hands had its onset in 1972, and 
that he has had blisters, erythema, rupture, and healing with 
constant scaliness.  The treating clinician then noted that 
the veteran has been treated off and on for the condition for 
many years, and that presently he takes a steroid ointment.  
Likewise, a January 2005 VA medical treatment record 
indicates that the veteran has Agent Orange exposure and 
chloracne.  Additionally, the veteran has reported a 
continuity of observable symptomatology since service or 
shortly after service, which he is competent to do.  Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The current record does not address the etiology of the 
claimed disability or contain a competent medical opinion on 
when the condition could first be diagnosed.  However, the 
record includes competent medical evidence of a current skin 
condition, in-service exposure to herbicides, and testimony 
pertaining to a continuity of symptomatology since service.  
Therefore, a VA medical examination must be provided.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c) (2007).   

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007). 

Lastly, after multiple attempts the veteran's service medical 
records (SMRs) for his period of active duty service from 
January 1967 to December 1969 have not been obtained.  
However, the Board finds that further effort should be made 
to obtain SMRs for his subsequent service in the Army 
Reserves, and the Army National Guard.  These records have 
potential relevance to the veteran's claim, particularly any 
skin condition treatment more contemporaneous to service, and 
given the fact that his SMRs for active duty service are 
missing, they should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center or other any other appropriate 
sources to obtain SMRs for the veteran's 
period of service in the Army Reserves and 
the Army National Guard.  

2.  After the completion of #1, schedule 
the veteran for a VA medical examination 
to determine the nature and etiology of 
the veteran's current disability.  The 
examiner is asked to elicit from the 
veteran details about the history of all 
complaints relating to chloracne.  In 
particular the examiner is asked whether 
the veteran has a current chloracne 
condition, and if so, whether is it at 
least as likely as not (i.e., at least a 
50 percent probability) that this 
condition had its onset during the 
veteran's active duty service or within 
one year after the last date on which the 
veteran was in Vietnam.  If not, whether 
it is as least as likely as not (i.e., at 
least a 50 percent probability) that the 
veteran's chloracne condition is otherwise 
related to service, to include exposure to 
herbicides in service.  For the purposes 
of this opinion, exposure to Agent Orange 
while stationed in Vietnam should be 
conceded.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  A 
detailed rationale for all medical 
opinions must be provided.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



